              Case 2:20-cv-01309-MJP Document 12 Filed 01/27/21 Page 1 of 4




 1                                                                  The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9     MICHELLE J. KINNUCAN,                            Case No. 2:20-cv-1309 MJP
10
                                      Plaintiff,        STATUS REPORT AND
11                                                      STIPULATED MOTION AND ORDER
                      v.
12
       NATIONAL SECURITY AGENCY;
13     CENTRAL INTELLIGENCE AGENCY;
14     DEFENSE INTELLIGENCE AGENCY;
       DEPARTMENT OF DEFENSE
15                         Defendant.

16

17         Plaintiff filed the above-captioned lawsuit under the Freedom of Information Act (“FOIA”),

18   5 USC § 552, against the Defendants seeking the disclosure of certain documents. The parties

19   previously met and conferred and apprised the Court that they agreed that this FOIA matter

20   constituted “an action for review on an administrative record” under Rule 26(a)(1)(B)(i), and is

21   exempt from the initial disclosure requirements of Rule 26(a)(1), as well as from the requirements

22   of Rule 26(f), requiring the parties to prepare a discovery plan. This Court subsequently issued a

23   Minute Order allowing the parties to provide a status report by January 26, 2021.

24         At this time, consel for the parties are continuing to confer in good faith in an effort to

25   discuss potential resolution of this action without motion practice. In order to provide the parties

26   with additional time to continue these efforts, the parties jointly propose and agree that there is

27

28   STATUS REPORT AND STIPULATED MOTION                                   UNITED STATES ATTORNEY
     AND ORDER                                                            700 STEWART STREET, SUITE 5220
     2:20-cv-1309 MJP                                                       SEATTLE, WASHINGTON 98101
     PAGE– 1                                                                      (206) 553-7970
              Case 2:20-cv-01309-MJP Document 12 Filed 01/27/21 Page 2 of 4




 1   good cause to provide this Court with a status update within 60 days regarding the status of these

 2   efforts and/or propose a stipulated briefing schedule if Court resolution is necessary.

 3         IT IS SO STIPULATED, THROUGH PARTIES OF RECORD.

 4
           DATED this 26th day of January, 2021
 5                                                        Respectfully submitted,
 6
                                                          DAVIS WRIGHT TREMAINE LLP
 7
                                                          s/ Caesar Kalinowski IV
 8                                                        CAESAR KALINOWSKI IV, WSBA #52650
 9                                                        s/ Allexia Arnold
10                                                        ALLEXIA ARNOLD, WSBA #54902
                                                          920 5th Avenue, Suite 3300
11                                                        Seattle, WA 98104-1610
                                                          Phone: (206) 622-3150
12                                                        Fax: (206) 757-7700
                                                          E-mail: caesarkalinowski@dwt.com
13                                                        Email: allexiaarnold@dwt.com
14
                                                          Thomas R. Burke*
15                                                        505 Montgomery Street, Suite 800
                                                          San Francisco, CA 94111-6533
16                                                        Telephone: (415) 276-6500
                                                          Fax: (415) 276-6599
17                                                        E-mail: thomasburke@dwt.com
18                                                        Attorneys for Plaintiff Michelle J. Kinnucan
                                                          *pro hac vice application forthcoming
19
                                                          Attorneys for Plaintiff Michelle J. Kinnucan
20

21
            DATED this 26th day of January, 2021.
22

23                                                        Respectfully submitted,

24                                                        BRIAN T. MORAN
                                                          United States Attorney
25
                                                          s/ Katie D. Fairchild
26                                                        KATIE D. FAIRCHILD, WSBA #47712
27                                                        Assistant United States Attorney
                                                          United States Attorney’s Office
28   STATUS REPORT AND STIPULATED MOTION                                  UNITED STATES ATTORNEY
     AND ORDER                                                           700 STEWART STREET, SUITE 5220
     2:20-cv-1309 MJP                                                      SEATTLE, WASHINGTON 98101
     PAGE– 2                                                                     (206) 553-7970
            Case 2:20-cv-01309-MJP Document 12 Filed 01/27/21 Page 3 of 4




                                             700 Stewart Street, Suite 5220
 1                                           Seattle, Washington 98101-1271
                                             Phone: 206-553-4358
 2
                                             Fax: 206-553-4067
 3                                           Email: katie.fairchild@usdoj.gov

 4                                           Attorney for Federal Defendants
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STATUS REPORT AND STIPULATED MOTION                    UNITED STATES ATTORNEY
     AND ORDER                                             700 STEWART STREET, SUITE 5220
     2:20-cv-1309 MJP                                        SEATTLE, WASHINGTON 98101
     PAGE– 3                                                       (206) 553-7970
            Case 2:20-cv-01309-MJP Document 12 Filed 01/27/21 Page 4 of 4




 1                                         ORDER

 2        IT IS SO ORDERED. Dated

 3        this 27th day of January, 2021

 4

 5

 6                                             MARSHA J. PECHMAN
                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STATUS REPORT AND STIPULATED MOTION                       UNITED STATES ATTORNEY
     AND ORDER                                                700 STEWART STREET, SUITE 5220
     2:20-cv-1309 MJP                                           SEATTLE, WASHINGTON 98101
     PAGE– 4                                                          (206) 553-7970
